Case 5:21-cv-00986-JGB-SP Document 1 Filed 06/11/21 Page 1 of 5 Page ID #:1




1    STACEY R. CUTTING, ESQ. (SBN 265993)
     BISH & CUTTING, APC
2    22505 Market Street, Suite 104
     Newhall, CA 91321-2935
3    T: 661.255.8300
     F: 661.255.8301
4    SRC@bishcutting.com
5    Attorneys for Plaintiffs,
     CASSIE SPIARS & A.T., a minor
6

7               UNITED STATES DISTRICT COURT - CENTRAL DISTRICT OF
                                   CALIFORNIA
8
                                        EASTERN DIVISION
9

10
     CASSIE SPIARS; A.T., a minor by             Case No.:
11   and through her Guardian Ad
     Litem CASSIE SPIARS,                        COMPLAINT FOR DAMAGES
12
                    Plaintiff,
13        v.
14
     UNITED STATES OF AMERICA;
15   and DOES 1 through 100,
16   Inclusive,

17                  Defendants.
18

19
               Plaintiffs CASSIE SPIARS, and A.T., a minor by and through her
20
     Guardian Ad Litem CASSIE SPIARS, alleges as follows:
21
     I.        JURISDICTION AND VENUE
22
               1.       This action arises under the Federal Torts Claims Act, 28 U.S.C. §§
23
     1346(b), 2671-80, as hereinafter more fully appears.
24
               2.       Venue is proper in the Central District of California, Eastern
25
     Division because the negligent acts giving rise to the Federal Tort Claim alleged
26
     herein occurred within the Central District of California, and Plaintiff resides
27
     within the Central District, Eastern Division. Venue is proper specifically in the
28

                                                 1
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-00986-JGB-SP Document 1 Filed 06/11/21 Page 2 of 5 Page ID #:2




1    Eastern Division of this District under 28 U.S.C. section 1391(e)(1), because the
2    Plaintiff resides in Victorville which is located San Bernardino County, and there
3    is no real property involved.
4

5    II.   GENERAL ALLEGATIONS
6          A.    THE PARTIES
7          3.    This is an action brought under the Federal Torts Claims Act for
8    personal injuries and economic losses arising out of an automobile collision
9    between a vehicle driven by Baden Gardner, an employee of the UNITED
10   STATES Federal Bureau of Investigation who was driving a vehicle registered
11   to the United States, and Plaintiffs. The collision occurred on June 10, 2020, on
12   Wagon Train Rd., just south of Hwy. 138 in San Bernardino county at
13   approximately 10:50 a.m. Baden Thane Gardner, an employee of the Federal
14   Bureau of Investigations, made a left hand turn from the Chevron parking lot
15   onto Wagon Train Rd., and collided with the vehicle driven by Plaintiff CASSIE
16   SPIARS who was headed northbound. Once Plaintiff SPIARS was hit, she spun
17   into the southbound lane of Wagon Train Rd. and collided with a third vehicle.
18   Plaintiff’s young child A.T. was in the vehicle at the time of the collision.
19         4.    Plaintiff is informed and believes that at the time of the collision,
20   Baden Thane Gardner was in the course and scope of his office or employment
21   with the Federal Bureau of Investigation, a branch of the federal government.
22         5.    Plaintiff is informed and believes that the UNITED STATES is a real
23   party in interest.
24         6.    The true names or capacities of the Defendants, Does 1 through 10,
25   whether individual, corporate, municipal, associate or otherwise, are unknown
26   to Plaintiff at this time, and Plaintiff, therefore, sues said Defendants by such
27   fictitious names. Plaintiff will amend this Complaint to show their true names
28   or capacities when the same have been ascertained. Plaintiff is informed and
                                            2
                                  COMPLAINT FOR DAMAGES
Case 5:21-cv-00986-JGB-SP Document 1 Filed 06/11/21 Page 3 of 5 Page ID #:3




1    believes, and thereon alleges, that each of the Doe Defendants is, in some
2    manner, responsible for the events and happenings herein set forth and caused
3    injury and damages to the Plaintiff as herein alleged.
4          7.    Plaintiff alleges on information and belief that in performing the acts
5    and omissions alleged herein, each of the Defendants was the agent and
6    employee of each of the other Defendants and was at all times acting within the
7    course and scope of such agency and employment.
8

9          B.    FACTUAL BACKGROUND
10         8.    On June 10, 2020, Plaintiffs CASSIE SPIARS and A.T. were
11   traveling northbound on Wagon Train Rd., Baden Thane Gardner caused this
12   collision by making a left hand turn without making sure it was safe to do so,
13   which constitutes negligence per se.
14         9.    Plaintiffs CASSIE SPIARS and A.T. were in the vehicle that was hit,
15   and were injured as a result. Plaintiff SPIARS also suffered property damage to
16   the vehicle that is still unpaid.
17         10.     Plaintiff is informed and believes that at the time of the collision,
18   Baden Thane Gardner was an employee of the Federal Bureau of Investigation,
19   an agency of the UNITED STATES OF AMERICA, and was acting within the
20   course and scope of his employment.
21         11.      If the Federal Bureau of Investigation were a private entity or
22   person, defendant would be liable to Plaintiff in accordance with the laws of the
23   State of California.
24         12.       Pursuant to 28 U.S.C. §2675(a), Plaintiffs each presented an
25   administrative claim to the Federal Bureau of Investigation. This claim was
26   presented on or about October 26, 2020 more than six months from the current
27   date. After presenting the claim, Plaintiff did not receive a denial letter, or any
28   correspondence whatsoever. No response has been received. Thus, Plaintiffs are
                                             3
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-00986-JGB-SP Document 1 Filed 06/11/21 Page 4 of 5 Page ID #:4




1    treating the Department’s silence as a denial of the claims.
2                              FIRST CLAIM FOR RELIEF
3                                      NEGLIGENCE
4                             BY CASSIE SPIARS AND A.T.
5    (For Personal Injuries, Both Physical And Emotional, and Property Damage)
6          13.     Plaintiffs incorporate by reference as though fully set forth herein
7    the contents of paragraphs 1 through 12, inclusive.
8          14.   Baden Thane Gardner operated a vehicle negligently, without due
9    care, and in violation of the laws of the State of California.
10         15.   Plaintiffs are informed and believe that at the time of the collision,
11   Baden Thane Gardner was an employee of the Federal Bureau of Investigation,
12   an agency of the UNITED STATES OF AMERICA, and was acting within the
13   course and scope of his employment.
14         16.   Baden Thane Gardner’s negligent operation of a motor vehicle
15   caused the automobile collision described above, which caused personal injuries
16   to Plaintiffs, as well as property damage.
17         17.   As a result of the negligence described above, Plaintiffs CASSIE
18   SPIARS and A.T. received physical and emotional injuries.         Following this
19   incident, they have continued to suffer from physical symptoms including, but
20   not limited to knee, neck and back pain. In addition to his physical injuries,
21   CASSIE SPIARS and A.T. have suffered, and continues to suffer, severe
22   emotional distress as a result of this incident.
23         18.   As a result thereof, Plaintiffs CASSIE SPIARS and A.T. have
24   incurred, and will continue to incur, the costs of medical treatment, along with
25   costs for damaged property.
26   ///
27   ///
28   ///
                                             4
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-00986-JGB-SP Document 1 Filed 06/11/21 Page 5 of 5 Page ID #:5




1                                PRAYER FOR RELIEF
2    WHEREFORE, PLAINTIFFS PRAY FOR JUDGMENT AGAINST
3    DEFENDANTS, AND EACH OF THEM, AS FOLLOWS:
4         1.    General damages according to proof;
5         2.    Special damages according to proof;
6         3.    Prejudgment interest;
7         4.    Costs of suit;
8         5.    For such other relief as may be appropriate.
9         Wherefore, and in light of the above, Plaintiffs CASSIE SPIARS and A.T.
10   demand judgment against Defendant in the sum of $2,000,000.00.
11

12

13
     Dated: June 11, 2021                             BISH & CUTTING, APC
14

15
                                                   By:/s/ Stacey R. Cutting________
16                                                 Stacey R. Cutting, Esq.
                                                   Attorney for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

                                           5
                                 COMPLAINT FOR DAMAGES
